Citation Nr: 1734642	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  09-35 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial disability rating in excess of 60 percent for hypertensive heart disease (HHD).

2. Entitlement to service connection for a left hand disability, to include as secondary to service-connected hypertension.

3. Entitlement to a disability rating in excess of 30 percent for a neck disability.

4. Entitlement to a disability rating in excess of 30 percent for a back disability.

5. Entitlement to an effective date prior to January 16, 2008 for the grant of service connection for diabetes mellitus, type II.

6. Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type II



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sopko, Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to July 1960 and from December 1961 to November 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran was scheduled to appear for a hearing before a Veterans Law Judge in Washington, D.C. in August 2012.  The Veteran did not report for this hearing; therefore, his hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board notes that VA award the Veteran a total disability based upon individual unemployability effective November 12, 2008.

The Board decides Issue 1 below.  The Board REMANDS Issues 2-6 to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving doubt in the Veteran's favor, there is evidence of chronic congestive heart failure (CHF). 


CONCLUSION OF LAW

The criteria for an initial rating of 100 percent for HHD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.104, Diagnostic Code 7007 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting the maximum disability rating available - 100 percent - so additional VCAA discussion is not merited.  

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

HHD

VA has rated the Veteran's service-connected heart disability under Diagnostic Code 7007.  38 C.F.R. § 4.104.  Under Diagnostic Code 7007, a 10 percent evaluation is warranted for HHD with a workload of greater than 7 METS but not greater than 10 METS resulting in fatigue, angina, dizziness or syncope, or; continuous medication is required.  A 30 percent evaluation is warranted for HHD with a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent evaluation is warranted for more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; for left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  The maximum scheduler rating of 100 percent is warranted for chronic congestive heart failure, or; when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; for left ventricular dysfunction with an ejection fraction of less than 30 percent.  

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in 
METs) and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note (2). 

This case turns on a) whether the Veteran has CHF, and b) if so, whether that CHF is acute or chronic.  

For the first question, the evidence suggests the Veteran has CHF.  VA has examined the Veteran multiple times during the pendency of the appeal, and none of the examiners has diagnosed the Veteran with CHF or found a history of CHF.  However, VA treatment records as early as November 2008 show both a "history" of CHF and a diagnosis of CHF.  Moreover, VA treatment records since that time have shown CHF as both a "historical" diagnosis and as a condition VA is actively treating.  The Board could order further medical inquiry to attempt to resolve the ambiguity, but it finds that it would not materially alter its decision.  As such, the Board resolves doubt in the Veteran's favor, and it finds he has CHF.

For the second question, the Board concludes, resolving doubt in the Veteran's favor, that the CHF is chronic.  The Board bases its finding on the repeated notations in the Veteran's treatment records and that the notations are found consistently during the pendency of the appeal, as opposed to limited to discrete points in time.  

Based on these dual findings, the Veteran merits a 100 percent rating for the pendency of the appeal.  


ORDER

An initial disability rating of 100 percent for hypertensive heart disease is granted.


REMAND

Left Hand Disability

In July 2015, the Board instructed VA to attempt to obtain treatment records from March 2007 from Triangle Orthopaedic Associates.  VA requested the Veteran submit a VA Form 21-4142, Authorization and Consent to Release Information to VA, in August 2015.  Although the Veteran responded the same month without submitting the form, the Board notes that he had submitted a VA Form 21-4142, Authorization and Consent to Release Information to VA, for these records in May 2008.  It does not appear VA attempted to obtain the records in 2008, so the Board will remand to attempt to obtain the records using the release completed in 2008.  

Statement of the Case

In July 2015, the Board directed VA to issue a Statement of the Case (SOC) for Issues 3-6 on the title page.  VA did not issue an SOC.  Instead, it issued a Supplemental Statement of the Case (SSOC) for Issues 1-6 on the title page in February 2017.  This was a procedural error.  The SSOC expressly stated that it was "not a decision on any new issues, but it is intended to inform you of any material changes in, or additions to, the information contained in the SOC we previously sent you."  By issuing an SSOC instead of an SOC, VA did not comply with the Board's directive, thereby circumventing appellate protocols.  Therefore, remand is warranted.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Attempt to obtain treatment records from Triangle Orthopaedic Associates dated in 2007 using the VA Form 21-4142 the Veteran submitted in May 2008.  

2. Issue an SOC for Issues 3-6 on the title page. 

3. After the above development has been completed, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


